Case 3:19-cv-01537-BEN-JLB Document 48 Filed 10/02/20 PageID.4625 Page 1 of 8



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   PETER H. CHANG
      Deputy Attorney General
  5   State Bar No. 241467
      JOHN D. ECHEVERRIA
  6   Deputy Attorney General
      State Bar No. 268843
  7    455 Golden Gate Avenue, Suite 11000
       San Francisco, CA 94102-7004
  8    Telephone: (415) 510-3479
       Fax: (415) 703-1234
  9    E-mail: John.Echeverria@doj.ca.gov
      Attorneys for Defendants
 10
 11                      IN THE UNITED STATES DISTRICT COURT
 12                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 13
 14   JAMES MILLER, et al.,                        3:19-cv-01537-BEN-JLB
 15                     Plaintiffs, DEFENDANTS’ EX PARTE
                                    APPLICATION TO APPEAR BY
 16           v.                    VIDEO AT THE OCTOBER 19, 2020
                                    EVIDENTIARY HEARING
 17   CALIFORNIA ATTORNEY
      GENERAL XAVIER BECERRA, et Date:            October 19, 2020
 18   al.,                          Time:         9:30 a.m.
                                    Courtroom: 5A
 19                    Defendants. Judge:         Hon. Roger T. Benitez
                                    Action Filed: September 1, 2019
 20
 21        TO THE COURT, ALL PARTIES, AND THEIR RESPECTIVE
 22   ATTORNEYS OF RECORD:
 23        PLEASE TAKE NOTICE that Defendants Xavier Becerra, in his official
 24   capacity as Attorney General of the State of California, and Brent E. Orick, in his
 25   official capacity as Interim Director of the Department of Justice Bureau of
 26   Firearms (together, “Defendants”), by and through their counsel, hereby apply ex
 27   parte to this Court for an order permitting them, their counsel, and their witnesses to
 28
                                                   1
         Defendants’ Ex Parte Application to Appear by Video at the October 19, 2020 Evidentiary
                                    Hearing (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 48 Filed 10/02/20 PageID.4626 Page 2 of 8



  1   appear by video at the evidentiary hearing on Plaintiffs’ motion for preliminary
  2   injunction, currently set for October 19, 2020 (Dkt. 47).
  3        Defendants bring this ex parte application for good cause, as set forth in the
  4   accompanying declaration of counsel. In particular, Defendants request that the
  5   following individuals be permitted to appear by video at the October 19, 2020
  6   evidentiary hearing in this matter:
  7              Deputy Attorney General John D. Echeverria (Counsel for Defendants):
  8              Mr. Echeverria resides in San Francisco, California and is concerned
  9              about traveling to the hearing due to the risk of contracting and/or
 10              transmitting COVID-19. Mr. Echeverria has a medical condition that
 11              may increase the risk for severe illness from COVID-19.
 12              Lucy P. Allen: Ms. Allen resides in New York City, New York and is
 13              concerned about traveling across the country during the COVID-19
 14              pandemic. Ms. Allen also has certain scheduling conflicts with her work
 15              at NERA Economic Consulting requiring her to appear by video.
 16              Dr. Christopher B. Colwell: Dr. Colwell is the Chief of Emergency
 17              Medicine at Zuckerberg San Francisco General Hospital and Trauma
 18              Center in San Francisco, California. Due to his professional obligations,
 19              and a personal family commitment, Dr. Colwell will have significant
 20              difficulty traveling to the hearing in person and requests the opportunity
 21              to appear by video.
 22              Dr. John J. Donohue: Dr. Donohue is a professor at Stanford Law School
 23              in Palo Alto, California. Dr. Donohue has concerns about traveling to,
 24              and appearing in person at, the hearing due to the COVID-19 pandemic.
 25              Dr. Donohue has an increased risk of developing a severe illness from
 26              COVID-19.
 27              Dr. Louis Klarevas: Dr. Klarevas is a research professor at Teachers
 28              College, Columbia University in New York City, New York.
                                                   2
         Defendants’ Ex Parte Application to Appear by Video at the October 19, 2020 Evidentiary
                                    Hearing (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 48 Filed 10/02/20 PageID.4627 Page 3 of 8



  1              Dr. Klarevas requests an appearance at the hearing by video due concerns
  2              about traveling across the country during the COVID-19 pandemic.
  3              Dr. Klarevas is at an increased risk of developing a severe illness from
  4              COVID-19.
  5              Blake Graham: Blake Graham is an Assistant Director for the Bureau of
  6              Firearms at the California Department of Justice in Sacramento,
  7              California. Due to family and work commitments, Assistant Director
  8              Graham will have significant difficulty traveling to the hearing in person
  9              and requests the opportunity to appear by video.
 10       Plaintiffs do not oppose this request.
 11        Defendants will submit a proposed order in accordance with section 2(h) of the
 12   Electronic Case Filing Administrative Policies and Procedures Manual for the
 13   United States District Court for the Southern District of California.
 14   Dated: October 2, 2020                         Respectfully submitted,
 15                                                  XAVIER BECERRA
                                                     Attorney General of California
 16                                                  MARK R. BECKINGTON
                                                     Supervising Deputy Attorney General
 17                                                  PETER H. CHANG
                                                     Deputy Attorney General
 18
                                                        s/ John D. Echeverria
 19
                                                     JOHN D. ECHEVERRIA
 20                                                  Deputy Attorney General
                                                     Attorneys for Defendants
 21
 22
 23
 24
 25
 26
 27
 28
                                                   3
         Defendants’ Ex Parte Application to Appear by Video at the October 19, 2020 Evidentiary
                                    Hearing (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 48 Filed 10/02/20 PageID.4628 Page 4 of 8



  1                     DECLARATION OF JOHN D. ECHEVERRIA
  2   I, John D. Echeverria, declare:
  3         1.     I am a Deputy Attorney General with the California Department of
  4   Justice and serve as counsel to Defendants in the above-captioned matter.
  5         2.     Except as otherwise stated, I have personal knowledge of the facts set
  6   forth in this declaration, and if called upon as a witness I could testify competently
  7   as to those facts. I make this declaration in support of Defendants’ Ex Parte
  8   Application to Appear by Video at the October 19, 2020 Evidentiary hearing.
  9         3.     On March 16, 2020, the Court issued an order vacating the hearing on
 10   Plaintiffs’ motion for preliminary injunction due to the outbreak of SARS-CoV-2,
 11   the virus that causes the novel coronavirus disease-2019 (“COVID-19”).
 12         4.     On March 30, 2020, the Honorable Larry Alan Burns, Chief Judge of
 13   the United States District Court for the Southern District of California, issued an
 14   Order of the Chief Judge (“OCJ”) declaring a judicial emergency in the Southern
 15   District of California due to COVID-19 (OCJ 18).
 16         5.     On March 30, 2020, in light of the COVID-19 emergency, the Chief
 17   Judge authorized the use of video conferencing, or telephonic conferencing if video
 18   conferencing is not readily available, for certain criminal proceedings (OCJ 20).
 19         6.     During a status conference on September 23, 2020, the Court set an
 20   evidentiary hearing on Plaintiffs’ pending motion for preliminary injunction for
 21   October 19, 2020 (Dkt. 47).
 22         7.     During the status conference, the Court indicated that all declarants
 23   who submitted declarations in support of and in opposition to Plaintiffs’
 24   preliminary injunction motion should appear at the evidentiary hearing to present
 25   live testimony.
 26         8.     The Court indicated that counsel and witnesses may request to appear
 27   at the hearing remotely if they have concerns about traveling to the hearing and/or
 28   appearing in person in light of the ongoing COVID-19 pandemic.
                                                   4
         Defendants’ Ex Parte Application to Appear by Video at the October 19, 2020 Evidentiary
                                    Hearing (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 48 Filed 10/02/20 PageID.4629 Page 5 of 8



  1            9.    On September 29, 2020, the Chief Judge issued an OCJ extending the
  2   judicial emergency and the authorizations provided in OCJ 20 “[b]ecause the
  3   emergency conditions continue to exist” and “to protect the public safety and
  4   prevent the spread of COVID-19” (OCJ 43).
  5            10.   I currently reside in San Francisco, California and am concerned about
  6   traveling to the hearing and appearing in person due to the risk of contracting
  7   and/or transmitting COVID-9. I also have a medical condition that may increase
  8   the risk for severe illness if I contract COVID-19.
  9            11.   I conferred with Defendants’ declarants regarding their availability to
 10   attend the evidentiary hearing and any concerns they may have about appearing at
 11   the hearing in person.
 12            12.   Lucy P. Allen resides in New York City, New York. Ms. Allen
 13   informed me that she has concerns about traveling across the country during the
 14   COVID-19 pandemic. Ms. Allen also informed me that she has certain scheduling
 15   conflicts with her work at NERA Economic Consulting requiring her to appear by
 16   video.
 17            13.   Dr. Christopher B. Colwell is the Chief of Emergency Medicine at
 18   Zuckerberg San Francisco General Hospital and Trauma Center in San Francisco,
 19   California. Dr. Colwell informed me that he has work commitments at the hospital
 20   and a personal family commitment on the day of the hearing.
 21            14.   Dr. John J. Donohue is a professor at Stanford Law School in Palo
 22   Alto, California. Dr. Donohue informed me that he has concerns about traveling to,
 23   and appearing in person at, the hearing due to the COVID-19 pandemic.
 24   Dr. Donohue also informed me that he is at an increased risk of developing a severe
 25   illness from COVID-19.
 26            15.   Dr. Louis Klarevas is a research professor at Teachers College,
 27   Columbia University in New York City, New York. Dr. Klarevas informed me that
 28   he has concerns about traveling across the country during the COVID-19 pandemic.
                                                   5
         Defendants’ Ex Parte Application to Appear by Video at the October 19, 2020 Evidentiary
                                    Hearing (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 48 Filed 10/02/20 PageID.4630 Page 6 of 8



  1   Dr. Klarevas also informed me that he is at an increased risk of developing a severe
  2   illness from COVID-19.
  3         16.    Blake Graham is an Assistant Director for the Bureau of Firearms at
  4   the California Department of Justice in Sacramento, California. Assistant Director
  5   Graham informed me that he will have significant difficult traveling to the hearing
  6   for an in-person appearance due to family and work commitments on the day of the
  7   hearing.
  8         17.    On September 29, 2020, I emailed George Lee and John Dillon,
  9   counsel for Plaintiffs, suggesting that the parties meet and confer concerning the
 10   logistics for the October 19, 2020 evidentiary hearing, including Defendants’ intent
 11   to request leave to appear by video. I asked whether Plaintiffs were interested in
 12   joining a motion to appear by video.
 13         18.    Later that day, Mr. Lee responded that Plaintiffs were not inclined to
 14   join such a motion, but stated that they would not oppose it.
 15         19.    On September 30, 2020, I emailed Mr. Lee a draft joint motion to
 16   appear by video. I informed Mr. Lee that, unless Plaintiffs wish to join the motion,
 17   Defendants intend to file a motion seeking leave for Defendants to appear by video
 18   on October 2, 2020.
 19         20.    On October 2, 2020, Mr. Lee informed me that Plaintiffs cannot join
 20   the motion, but again stated that Plaintiffs will not oppose it. Mr. Lee also stated
 21   that Plaintiffs have several witnesses who may need to appear by video and will be
 22   filing a separate application as to those witnesses.
 23         21.    Later on October 2, 2020, I left a voicemail with Mr. Lee and sent a
 24   follow-up email informing him that Defendants will be filing later that day an ex
 25   parte application to appear by video instead of a motion. I noted in the email that
 26   Defendants’ application would represent that Plaintiffs do not oppose the request to
 27   appear by video.
 28
                                                   6
         Defendants’ Ex Parte Application to Appear by Video at the October 19, 2020 Evidentiary
                                    Hearing (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 48 Filed 10/02/20 PageID.4631 Page 7 of 8



  1         22.    Good cause exists for the issuance of the requested order to permit
  2   Mr. Echeverria, Ms. Allen, Dr. Colwell, Dr. Donohue, Dr. Klarevas, and Assistant
  3   Director Graham to appear at the October 19, 2020 by video due to their concerns
  4   about the ongoing COVID-19 pandemic and/or scheduling conflicts.
  5         I declare under penalty of perjury under the laws of the United States of
  6   America that the foregoing is true and correct.
  7         Executed on October 2, 2020, at San Francisco, California.
  8                                                  s/ John D. Echeverria
                                                       John D. Echeverria
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   7
         Defendants’ Ex Parte Application to Appear by Video at the October 19, 2020 Evidentiary
                                    Hearing (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 48 Filed 10/02/20 PageID.4632 Page 8 of 8




                              CERTIFICATE OF SERVICE
Case Name: Miller, James et al. v. Xavier Becerra, et al.
Case No.   3:19-cv-01537-BEN-JLB

I hereby certify that on October 2, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
DEFENDANTS’ EX PARTE APPLICATION TO APPEAR BY VIDEO AT
THE OCTOBER 19, 2020 EVIDENTIARY HEARING; DECLARATION
OF JOHN D. ECHEVERRIA
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on October 2,
2020, at San Francisco, California.

          John D. Echeverria                                   s/ John D. Echeverria
              Declarant                                              Signature
